Citation Nr: 1311123	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial rating than 20 percent for lumbosacral spine degenerative disc disease.

2.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 2010, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is included in the claims file.

During the December 2010 hearing, the Veteran testified that he was unable to work due to his lumbosacral spine disability, and he has submitted Social Security Administration records, dated in December 1998, reflecting that he was considered unable to work due to his lumbosacral spine disability.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his December 2010 Board hearing, the Veteran asserted that his lumbosacral spine disability has been getting continuously worse.  He also testified that his disability was manifested by severe and frequent episodes of flare-ups, characterized by extreme immobility, during which he was not able to take himself to the hospital.  He further testified that he was having more such episodes than he used to have.  

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination or other evidence of worsening.  VAOPGCPREC 11-95 (1995). 

The most recent VA examination of the Veteran's lumbosacral spine disability is dated in December 2009.  Given the above, the Veteran's increased rating claim must be remanded for a new examination to determine the current severity of the Veteran's lumbosacral spine disability.
 
Also, the claims file reflects that the Veteran had been receiving treatment from the Las Vegas VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA treatment records in the claims file are dated in July 2010.  Accordingly, on remand, the RO or AMC should obtain any pertinent records from the VAMC in Las Vegas dated from July 2010 to the present.

Finally, as the resolution of the Veteran's claim for a higher rating might be determinative of his claim for a TDIU, the issues are inextricably intertwined, and a decision at this time by the Board with respect to the TDIU claim would be premature.  See 38 C.F.R. § 4.16(a); Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's lumbosacral spine disability from the Las Vegas VAMC, dated from July 2010 to the present.  All records and/or responses received should be either physically associated with the claims file or associated with the Veteran's file on the "Virtual VA" system.  

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbosacral spine disorder.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorder must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbosacral spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbosacral spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the approximate degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups, if possible.

Any neurological manifestations of the Veteran's service-connected lumbosacral spine degenerative disc disease must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

The VA examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, including lumbosacral spine degenerative disc disease, left leg lumbar radiculopathy and hypertension, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. § 3.655 (2012).  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


